DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 11/30/2021, was received and entered. The original claim 1 was amended. New claims 2-22 were added wherein claims 1, 11, 21 and 22 are independent claims. As the results, claims 1-22 are pending in this application at this time.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants’ invention was drawn to a transmission system, a transmission managing system, external terminals and transmission terminals comprising sending terminal and receiving terminal. The transmission system, such as the transmission system 1, as shown in figure 1. The system comprises the transmission managing system, such as the managing system 50. The system further comprises the external input terminals, such as terminal 40aa-40bb on sending site and 40ca-db on destination/receiving site. The system further comprises a plurality of transmission terminals, such as transmission terminals 10aa-10bb on the sending site and transmission terminals 10ca-10db on the receiving site. The external terminals are not authenticated by the managing system 50.  

The limitations of each independent claim was carefully reviewed. The variety of searches were performed which were based on the scope recited in each of the independent claims 1, 11, 21 and 22.  New references were also found, such as Shaya (US 2021/0183507), Murata et al. (US 2008/0294649), Hicks, III et al. (US 2015/0085130), etc. (See the “Notice Of References Cited” (USPTO Form 892) for more details). Each of the references teaches a system and method of sharing information between the sender’s terminal and receiver’s terminal wherein the information included video recorded from a camera associated with the sender’s terminal and image data provided from a computer or a whiteboard. The received image data and video data are displayed at either on display of sender’s terminal and receiving terminal. But they failed the feature of displaying the combination of all of the video data and image data at the sender’s terminal included the video data received from the second transmission terminal (i.e., remote or destination transmission terminal).

1. 	A first transmission terminal comprising: 
a first camera: 
processing circuitry configured to 
transmit identification information to be used by a managing system for authentication to the managing system; 
after being authenticated by the managing system based on the identification information, transmit first video data obtained by the first camera;
receive second video data obtained by a second camera of a second transmission terminal;
display the second video data on a display;
receive from an external input apparatus image data obtained by the external input apparatus that is not authenticated by the managing system;
transmit, for video communication with the second transmission terminal, the first video data and the received image data; and 
display the first video data, the second video data, and the image data on the display.

11. 	A method for a first transmission terminal, the method comprising:
transmitting identification information to be used by a managing system for authentication to the managing system; 
 	after being authenticated by the managing system based on the identification information, transmitting first video data obtained by the first camera;
receiving second video data obtained by a second camera of a second transmission terminal;
displaying the second video data on a display;
 	receiving from an external input apparatus image data obtained by the external input apparatus that is not authenticated by the managing system;
 	transmitting, for video communication with the second transmission terminal, the first video data and the received image data; and 
 	displaying the first video data, the second video data, and the image data on the display.

21. 	A non-transitory computer-readable storage medium storing executable instructions which, when executed by processing circuitry of a first transmission terminal, perform a method comprising:
transmitting identification information to be used by a managing system for authentication to the managing system; 
 	after being authenticated by the managing system based on the identification information, transmitting first video data obtained by the first camera;

displaying the second video data on a display;
 	receiving from an external input apparatus image data obtained by the external input apparatus that is not authenticated by the managing system;
 	transmitting, for video communication with the second transmission terminal, the first video data and the received image data; and 
 	displaying the first video data, the second video data, and the image data on the display.

22. 	A system comprising: a managing system configured to perform authentication based on identification information transmitted from one or more transmission terminals; and the one or more transmission terminals, the one or more transmission terminals including a first transmission terminal, the first transmission terminal including:
a first camera: 
processing circuitry configured to 
after being authenticated by the managing system based on the identification information, transmit first video data obtained by the first camera;
receive second video data obtained by a second camera of a second transmission terminal;
display the second video data on a display;
receive from an external input apparatus image data obtained by the external input apparatus that is not authenticated by the managing system;
transmit, for video communication with the second transmission terminal, the first video data and the received image data; and 
display the first video data, the second video data, and the image data on the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:


401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022